                                                                                         FILED
                                                                                2020 Feb-12 AM 09:40
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ACHIRI NELSON GEH,                        )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.: 4:19-cv-1444-MHH-SGC
                                          )
JONATHAN HORTON, et al.,                  )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION

      On December 20, 2019, the magistrate judge filed a report in which she

recommended that the Court grant the pending unopposed motion to dismiss this §

2241 habeas action. (Docs. 11, 12). The magistrate judge explained that this habeas

action is moot because of Mr. Geh’s release from custody on an order of supervision.

(Doc. 12). No party has objected to the recommendation.

      Having reviewed the materials in the record in this case, the Court adopts the

magistrate judge’s report and accepts her recommendation. Because Mr. Geh has

been released from custody on an order of supervision, the Court no longer may

provide meaningful relief in this habeas action. Therefore, Mr. Geh’s petition for a

writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir.

2003). By separate order, the Court will grant the pending unopposed motion to

dismiss.
DONE this 12th day of February, 2020.


                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                                2
